IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-31211
                         Summary Calendar
                        __________________


RODNEY C. CURRY,

                                     Plaintiff-Appellant,

versus

DAVID GREEN, Dr.,

                                     Defendant-Appellee.



                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 94-CV-4154
                       - - - - - - - - - -
                           May 1, 1996

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Rodney C. Curry appeals the grant of summary judgment for

Dr. David Green in his civil rights suit arising from the medical

care he received by Green.   Green argues that Curry's notice of

appeal is untimely.   We conclude that the district court did not

abuse its discretion in extending the period for timely filing of

notice of appeal pursuant to Fed. R. App. P. 4(a)(5).

     Curry's motion for leave to supplement his original

appellate brief is DENIED.   Curry's request for the appointment

of counsel is DENIED.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-31211
                                -2-

     We have carefully reviewed the record and appellate

arguments.   For essentially the same reasons as explained in the

magistrate judge's report, we conclude that the district court

did not err in granting summary judgment for Green.   See Varnado

v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

     AFFIRMED.